Citation Nr: 1336498	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total disability rating due to treatment for cervical strain requiring convalescence.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30. 

The United States Court of Appeals for Veterans Claims (Court) has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).

In an October 2010 rating decision, the RO denied a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a cervical spine disability in March 2010.  The RO denied the Veteran's claim on the basis that the Veteran's surgery was not for a service-connected disability. 

The Veteran contends that he is entitled to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a cervical spine disability in March 2010.  He underwent C5-7 laminoplasty for cervical spine stenosis.   The Veteran specifically maintained that prior to surgery he was never told the procedure was for a nonservice-connected disability.  The Veteran stated he made a point to ask during several appointments whether this was deemed a service-connected disability.  Upon being assured that it was indeed a service connected disability, the Veteran decided to have the surgery with the understanding that he would receive temporary compensation during the time he would be unable to work.  He further stated that had he known he would not receive compensation, he would have delayed the surgery until a later time. 

The Veteran underwent a VA examination in September 2010 where upon review of the evidence of record and a physical examination, the examiner opined that the current cervical spinal stenosis was not secondary to cervical sprain.  The rationale stated that the Veteran's "cervical spine CT in service show[ed] no stenosis.  Recent MRI of [the] cervical spine shows 'asymmetric left-sided foraminal stenosis secondary to face arthritis/ or hypertrophy.'" 

While the September 2010 VA examination resulted in the opinion that the Veteran's cervical spinal stenosis was not secondary to the cervical sprain, the principle rationale for this opinion was that the service treatment reports did not reflect cervical spinal stenosis, a rationale found by the Court to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service"); Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  For example, the examiner did not address the likelihood that, while not demonstrated on the in-service CT scan, the stenosis could still be related to the original cervical strain in service, especially given the fact that the Veteran sustained a significant injury to the cervical spine in service and there is no history of a significant post-service injury to the cervical spine.

The Board also notes that the examiner must consider the Veteran's lay statements regarding the history of his symptoms and prior treatment, which are lay observable.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and extent of the C5-7 laminoplasty for cervical spine stenosis in March 2010.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  It is requested that the examiner respond to the following questions: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spinal stenosis was caused, aggravated, or otherwise related to his service-connected cervical strain?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's surgery involving the cervical spine in March 2010 was performed for the purpose of treating his service-connected cervical strain, to include, if appropriate, his cervical spine stenosis?

The examiner is also asked to specifically acknowledge and discuss the in-service notations of treatment, any current findings, and any of the competent and credible lay reports from the Veteran regarding the symptoms both in service and since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report. 

If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


